HEALTHWAY SHOPPING NETWORK, INC. 802 Old Dixie Hwy #2 Lake Park, Florida 33403 August 8, 2011 H. Christopher Owings Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 RE:Healthway Shopping Network, Inc. File No. 333-166983 Dear Mr. Owings: Healthway Shopping Network, Inc. (the “Company”) filed Form S-1/A Pre-Effective Amendment No. 6 to its Registration Statement on Form S-1 (the “Registration Statement”). The company filed a request for acceleration with this filing of Form S-1/A Pre-Effective Amendment No. 6 to its Registration Statement on Form S-1. In connection therewith, pursuant to Rules 460 and 461 of the Securities Act of 1933, the Company hereby withdraws its request for acceleration. Very truly yours, /s/Cleveland Gary Cleveland Gary Chief Executive Officer
